Cóklah) J.
The' record above shows two appeals from the order of April 27, 1896, one on the part of the judgment debtor from the order adjudging him guilty of contempt of, court and imposing a fine of $130, and the other on the part of the judgment creditor from so much of the order as reads as follows:
“ Further .ordered, that as to the balance of the; amount disclosed by the examination to have been paid out by the said judgment debtor while .said injunction in supplementary proceedings was so pending, said application be and the same hereby is denied.”
In considering both appeals together we see no reason for disturbing the order appealed from.
The judgment debtor is clearly guilty of a contempt of court’ in violating’ the injunction order, and the court in fixing the amount, that the judgment creditor had been damaged by reason of such violation must have found that the difference between the amount of the fine, $130, and the amount of the judgment, $202,06, was expended for reasonable and proper necessities and not, therefore, a violation of the order.
We think this is the interpretation the order appealed from, should receive; that, the same should be affirmed, and no costs to either party.
McCarthy, J., concurs.
Order affirmed; no-costs.